Citation Nr: 0410646	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  02-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 1946.

In a January 2002 rating decision, the VARO in Phoenix, Arizona, 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective March 31, 2001, the date of receipt 
of the veteran's claim.

This appeal is remanded to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

The July 2003 Board remand requested that the veteran be accorded 
a VA psychiatric examination for the purpose of determining the 
current nature and extent of impairment attributable to his 
service-connected PTSD.  A VA compensation and pension examination 
inquiry of record reveals that an examination for PTSD was 
requested on February 19, 2004, by the Appeals Management Center.  
However, there is no indication in the record whether such 
examination was scheduled and, if so, took place.  Further, there 
is no indication that any attempt was made to request any VA 
medical records pertaining to treatment or evaluation for the 
veteran for his PTSD since 2001, and associate them with the 
claims folder.



In view of the foregoing, the case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the Veterans 
Claims Assistance Act of 2000 have been complied with and 
satisfied.  The veteran should be specifically told of any 
information or evidence he should submit, of any information or 
evidence that VA will obtain with respect to his claim for a 
higher disability rating, and he should be informed that he should 
provide any evidence in his possession that pertains to the claim.

2.  The RO should contact the veteran to obtain the names and 
addresses of any medical care providers who treated him for PTSD 
since 2001.  After securing the necessary releases, the RO should 
obtain any records that have not been previously associated with 
the claims folder.  Of particular interest are VA outpatient 
records dating from 2001.

3.  If a psychiatric examination has taken place, the report of 
that examination should be obtained and associated with the claims 
folder.  If not, the veteran should be accorded a psychiatric 
examination for the purpose of determining the current nature and 
extent of psychiatric impairment attributable to his PTSD.  The 
claims file must be made available to the examiner in connection 
with the requested examination.  All appropriate studies should be 
performed.  The examiner should opine as to the degree of severity 
of psychiatric impairment attributable to the veteran's PTSD.  
Following evaluation, the examiner should assign a numerical code 
from the Global Assessment of Functioning (GAF) scale provided in 
the Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  The presence or absence of symptoms enumerated in the rating 
criteria should be specifically noted.  The examiner should also 
address the disparity in the GAF scores which were given over a 
relatively short time frame following the VA psychiatric 
examination in November 2001 and the psychological testing 
accorded the veteran in December 2001.  The examiner should opine 
whether the different scores represented different levels of 
social and industrial impairment due to the PTSD.  The complete 
rationale for any opinion expressed should be provided.

4.  Following the above, the RO should review and readjudicate the 
claim of entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD.  If the benefit sought is not granted to 
the veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  This must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issues on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for appellate 
review, if otherwise in order.  No action is required by the 
veteran until he is notified by the RO; however, he is hereby 
notified that failure to report for any scheduled VA examination 
without good cause may adversely affect the outcome of his claim 
for an increased evaluation.  38 C.F.R. § 3.655 (2003); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





